Citation Nr: 0023303	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 5, 1990 for 
service connection for a psychiatric disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which granted service 
connection and a 100 percent rating for a psychiatric 
disorder (schizoaffective disorder), effective from June 5, 
1990.  The veteran appealed for an earlier effective date.  A 
personal hearing was held before an RO hearing officer in 
June 1999.  A hearing was conducted before a member of the 
Board at the RO (i.e. a Travel Board hearing) in May 2000.  


FINDING OF FACT

The veteran's initial claim for service connection for a 
psychiatric disorder was received by the RO on June 5, 1990 
(years after service), and the RO granted service connection 
and compensation effective from that date.


CONCLUSION OF LAW

The criteria for an effective date prior to June 5, 1990, for 
service connection and compensation for schizoaffective 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
28, 1976 to July 21, 1978.  Service medical records reflect 
treatment for a personality disorder and for a situational 
reaction.

In November 1980, the veteran submitted a claim for service 
connection for a knee disability; he did not claim service 
connection for a psychiatric disorder.

The first post-service medical records reflecting treatment 
for a psychiatric disorder are dated in 1984.  Subsequent 
medical records reflect ongoing treatment for a psychiatric 
disorder, primarily diagnosed as schizoaffective disorder.

On June 5, 1990, the veteran submitted a claim for service 
connection for a psychiatric disorder.  

In November 1990, the RO received a statement from the 
veteran in which he reported that after separation from 
service, he first sought treatment for a psychiatric disorder 
in September 1982.

A November 1990 RO decision denied the veteran's claim for 
service connection for a psychiatric disorder.  On appeal, 
the claim was denied in a June 1994 Board decision.  In a 
January 1996 decision, the U.S. Court of Veterans Appeals 
(now known as the U.S. Court of Appeals for Veterans Claims) 
vacated the Board decision and remanded the case.  In July 
1996, the Board remanded the case to the RO.  In a September 
1998 decision, the RO granted service connection and a 100 
percent rating for schizoaffective disorder, effective from 
June 5, 1990.

By a letter received in January 1999, the veteran asserted 
that the effective date for the grant of service connection 
for schizoaffective disorder should be 1978, as he had 
symptoms of the disorder at that time.  He cited excerpts 
from the Treaty of Canandaigua of 1794 (between the United 
States and various Indian nations), to the effect that the 
United States promised to contribute to the comfortable 
support of Native Americans.  He also cited the Articles of 
Confederation, and various Supreme Court decisions, to the 
effect that the Constitution is the supreme law of the United 
States.

At a June 1999 RO hearing, the veteran asserted that the 
effective date for the grant of service connection should be 
the date of separation from service since his psychiatric 
disorder was incurred in service.  A tribal representative 
essentially reiterated the veteran's assertions, and cited 
42 U.S.C. § 1160 for the proposition that the VA owed damages 
to the veteran.  He also submitted an Executive Order from 
the White House entitled "Implementation of Human Rights 
Treaties," a list of citations to the Articles of 
Confederation, a list of Supreme Court cases, and a copy of 
18 U.S.C. § 1160.  The veteran said that during service he 
did not know he had a psychiatric disorder.  He said he first 
sought treatment for a psychiatric disorder in 1983, and 
received ongoing treatment since that time.

By a statement dated in August 1999, the veteran reiterated 
many of his assertions.  He said his due process and 
constitutional rights had been denied.

At a May 2000 Travel Board hearing, the veteran reiterated 
many of his assertions.  He and tribal representatives 
essentially asserted that the veteran's rights as a Native 
American were violated, and that the effective date of his 
grant of service connection should be the date of his 
separation from service.  The veteran asserted that he filed 
a claim for service connection within 2 months after 
separation from service.

II.  Analysis

The veteran claims that he is entitled to an effective date 
earlier than June 5, 1990 for a grant of service connection 
for a psychiatric disorder.  Specifically, he contends that 
he is entitled to an effective date of July 22, 1978, the day 
after his separation from military service.

The veteran's claim is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

The veteran states that he is a Native American and he 
essentially asserts that Native American treaty rights take 
precedence over VA laws and regulations and serve as a basis 
for him to receive an earlier effective date for service 
connection for a psychiatric disorder.  However, the United 
States Congress has established the VA as the agency to 
administer federal benefits equally to all veterans, 
regardless of race, heritage, or other such classifications.  
Title 38 of the United States Code and Title 38 of the Code 
of Federal Regulations govern the federal benefits 
administered by the VA, and in its decisions the Board is 
bound by such legal authority.  38 U.S.C.A. § 7104(c).  Under 
Title 38 of the United States Code and Title 38 of the Code 
of Federal Regulations, Native Americans and non-Native 
Americans are subject to the same compensation rules 
including rules on effective dates for benefits.  While the 
veteran has provided a general discussion of the rights of 
Native Americans, he has cited to no specific treaty 
provisions (nor is the Board aware of any) which would take 
his VA benefits claim outside of the generally applicable 
provisions of Title 38 of the United States Code and Title 38 
of the Code of Federal Regulations.  

The legal authority applicable to this case states that, 
unless specifically provided otherwise, the effective date of 
an award of compensation benefits based on an original claim 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The veteran was separated from military service on July 21, 
1978.  The file shows the veteran's initial compensation 
claim for service connection for a psychiatric disorder was 
received by the RO on June 5, 1990, which is many years after 
service.  Despite the veteran's recent assertion, at his 
Travel Board hearing, that he filed a claim for service 
connection for a psychiatric disorder within 2 months after 
separation from service, the file discloses no formal or 
informal claim for this benefit dated prior to June 5, 1990.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford 
v. Brown, 5 Vet. App. 33 (1993).

The veteran argues that service connection for his 
psychiatric disorder should be effective since his service 
because the condition has been found to be related to 
service.  However, this is not the law on effective dates.  
The law unequivocally provides that, when a claim is filed 
more than a year after service, the award of service 
connection and compensation may be no earlier than the date 
the VA receives the application for the benefit.  Here, the 
veteran's original claim for service connection for a 
psychiatric disorder was received on June 5, 1990, years 
after service, and June 5, 1990 is the earliest effective 
date permitted by law.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt rule is inapplicable, and 
the claim for an effective date prior to June 5, 1990 for 
service connection for a psychiatric disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An earlier effective date for service connection for a 
psychiatric disorder is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

